DETAILED ACTION
Response to Amendment
For purpose of clarifying record with regards to the claims: 
Applicant’s amendment to the claims, filed 06/23/2022 has been entered. Claim 9 has been cancelled. Claims 10 and 11 have been added. Claims 10 and 11 are pending in the Application.

For purposes of clarifying record with regards to the abstract:
The abstract as submitted on 11/05/2021 is to be entered into the resulting patent.

For purposes of clarifying record with regards to the Specification:
The 15 pages substitute Specification as filed on 11/05/2021 is to be entered into the resulting patent.
All of the Specification documents filed on 08/03/2020, 11/23/2020, 04/20/2021, 05/03/2021, 05/05/2021, 05/13/2021 are NOT entered.

For purposes of clarifying record with regards to the drawings:
ONLY figures 1-6 of the drawings as submitted on 09/22/2019 are to be entered into the resulting patent.
The drawings filed on 04/20/2021 are NOT entered.

Allowable Subject Matter
Claims 10 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: The Applicant has adopted the Examiner suggestions and allowable subject matter indicated in the previous Office Action dated 03/28/2022 into the claims.
Regarding claim 10, the known prior art fails to teach and/or fairly suggests the steps of handling semaphores released by the hardware interrupt handler using a circular buffer including  “storing, by the hardware interrupt handler, a reference to the semaphore in a circular buffer, wherein the storing comprises: Reading a head of the circular buffer, Storing the semaphore reference at the location of the head, Incrementing the head of the circular buffer, Responsive to the storing of the semaphore reference, activating a low priority software interrupt handler; Reading, by the low priority software interrupt handler, from a tail of the circular buffer, the semaphore reference stored by the hardware interrupt handler; Responsive to the reading of the semaphore reference, unblocking a task associated with the semaphore and executing context switching associated with the unblocked task” in combination with other limitation found in the claim.
Regarding claim 11, the known prior art fails to teach and/or fairly suggests the steps of handling semaphores released by the hardware interrupt handler using a shared bitmap variable including “accessing a shared bitmap. variable comprising a plurality of bits in a memory, wherein one of the bits is associated with the semaphore; Setting, by the hardware interrupt handler the bit associated with the semaphore, wherein the setting comprises: Reading the shared bitmap variable from the memory, Setting the bit associated with the semaphore in the shared bitmap variable, Writing back the shared bitmap variable to the memory, Responsive to the setting of the bit associated with the semaphore, activating a lower priority software interrupt handler; Performing, by the low priority software interrupt handler a binary search on the shared bit map variable to discover which bit has been set; Responsive to the discovering of the set bit, unblocking a task associated with the semaphore and executing context switching associated with the unblocked task” in combination with other limitation found in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184